Case 2:11-cv-03480-FMO-CW Document 631-2 Filed 05/16/19 Page 1 of 1 Page ID
                                #:15242

 From:          hs@safarianfirm.com
 To:            "mark@chavezgertler.com"
 Subject:       FW: Activity in Case 2:11-cv-03480-FMO-CW James Estakhrian v. Mark Obenstine et al Motion to Alter Judgment
 Date:          Wednesday, April 24, 2019 7:24:00 AM


 Mark, I received the request to alter judgment. Judge Olguin never approved the special
 master’s findings. For good reason, it seems. If the judgment is altered as requested, we
 are going to end up in another year or two of proceedings litigating the issue. This needs
 to come to an end. Also, there was no meet and confer as required by the local rules
 before filing this motion. Given my efforts to help you and Obenstine come to a
 resolution, I found the motion surprising, especially since nothing was said about the
 subject.

 Where are you with Obenstine on settlement talks?

 Thanks,


 Harry A. Safarian  
 THE SAFARIAN FIRM, APC
 3150 Montrose Avenue
 Glendale, California 91214
 818.334.8528
 818.334.8107 Fax
                                         
 This e-mail message and any attachments are confidential and may be attorney-client
 privileged. Dissemination, distribution or copying of this message or attachments
 without proper authorization is strictly prohibited. If you are not the intended recipient,
 please notify THE SAFARIAN FIRM, APC immediately by telephone or by e-mail, and
 permanently delete the original, and destroy all copies, of this message and all
 attachments.

 Circular 230 Disclosure: To assure compliance with Treasury Department rules
 governing tax practice, we hereby inform you that any advice contained herein
 (including in any attachment) (1) was not written or intended to be used, and cannot be
 used, by you or any taxpayer for the purpose of avoiding any penalties that may be
 imposed on you or any taxpayer and (2) may not be used or referred to by you or any
 other person in connection with promoting, marketing or recommending to another
 person any transaction or matter addressed herein.
